UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1060



WANDA WRIGHT,

                                              Plaintiff - Appellant,

          versus


WAL-MART STORES, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Big Stone Gap. Glen M. Williams, Senior Dis-
trict Judge. (CA-96-126-2-B)


Submitted:   June 15, 1999                    Decided:   July 7, 1999


Before MURNAGHAN, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Wayne Adkins, CLINE, ADKINS & CLINE, Norton, Virginia,
for Appellant.   Thomas A. Leggette, Frank K. Friedman, WOODS,
ROGERS & HAZLEGROVE, P.L.C., Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wanda Wright appeals from the district court’s order granting

Defendant Wal-Mart Stores, Inc.’s (“Wal-Mart”) motion for summary

judgment in Wright’s personal injury suit.     Finding no error, we

affirm.   Wright failed to come forth with evidence showing that

Wal-Mart was actually negligent or that it had actual or construc-

tive notice of the alleged substance on the floor of its store in

Norton, Virginia; thus, the district court properly granted summary

judgment in favor of Wal-Mart.       See Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247-48 (1986); Winn-Dixie Stores, Inc. v.

Parker, 396 S.E.2d 649, 650 (Va. 1990).       We dispense with oral

argument because the facts and legal contentions are adequately set

forth in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




                                 2